Case 2:21-cv-02516-CCC-MF Document 29 Filed 05/10/21 Page 1 of 13 PageID: 247


                     UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEW JERSEY

MELANIE SHEPARD, et al.,                     CASE NO. 2:21-cv-01977-CCC-MF
individually and on behalf of all others
similarly situated,                        DEFENDANT GERBER PRODUCTS
                                           COMPANY’S FURTHER RESPONSE
                   Plaintiffs,             IN OPPOSITION TO PLAINTIFF
      v.                                   JESSICA MOORE’S CROSS-
                                           MOTION TO TRANSFER ALL
GERBER PRODUCTS COMPANY,                   GERBER CLAIMS TO THE
                                           EASTERN DISTRICT OF VIRGINIA
                   Defendant.
                                           Motion Date: June 7, 2021

                                           Hon. Claire C. Cecchi

MUSLIN PIERRE-LOUIS,
individually and on behalf of all those      CASE NO. 2:21-cv-04791-CCC-MF
similarly situated,

                   Plaintiff,
      v.

GERBER PRODUCTS COMPANY,

                   Defendant.

JULIANA FONDACARO and
MAYRA VERDUZCO, on behalf of                 CASE NO. 2:21-cv-05032-CCC-MF
themselves and a class of others
similarly situated,

                   Plaintiffs,
      v.

GERBER PRODUCTS COMPANY,

                   Defendant.
Case 2:21-cv-02516-CCC-MF Document 29 Filed 05/10/21 Page 2 of 13 PageID: 248


LACY MARTIN and HOLLY
SILVERTHORN, individuals and on            CASE NO. 2:21-cv-05846-CCC-MF
behalf of all others similarly situated,

                    Plaintiffs,
      v.

GERBER PRODUCTS COMPANY,

                    Defendant.

LaKENDREA CAMILLE MCNEALY,
individually and on behalf of all others   CASE NO. 2:21-cv-09064-CCC-MF
similarly situated,

                    Plaintiffs,

      v.

GERBER PRODUCTS COMPANY,

                    Defendant.

NAJAH A. HENRY, et al., individually
and on behalf of all others similarly      CASE NO. 2:21-cv-05864-CCC-MF
situated,

                    Plaintiff,

      v.

GERBER PRODUCTS COMPANY,

                    Defendant.
Case 2:21-cv-02516-CCC-MF Document 29 Filed 05/10/21 Page 3 of 13 PageID: 249


MICHELLE WALLACE and
VANESSA GALLUCCI, individually             CASE NO. 2:21-cv-09980-CCC-MF
and on behalf of all others similarly
situated,

                   Plaintiff,

      v.

GERBER PRODUCTS COMPANY,

                   Defendant.

JESSICA MOORE, individually and on
behalf of all others similarly situated,   CASE NO. 2:21-cv-02516-CCC-MF

                   Plaintiff,

      v.

GERBER PRODUCTS COMPANY,

                   Defendant.


DEFENDANT GERBER PRODUCTS COMPANY’S FURTHER RESPONSE
 IN OPPOSITION TO PLAINTIFF JESSICA MOORE’S CROSS-MOTION
 TO TRANSFER ALL GERBER CLAIMS TO THE EASTERN DISTRICT
                        OF VIRGINIA
Case 2:21-cv-02516-CCC-MF Document 29 Filed 05/10/21 Page 4 of 13 PageID: 250




                                         TABLE OF CONTENTS
                                                                                                                       Page

PRELIMINARY STATEMENT ................................................................................ 1

ARGUMENT ............................................................................................................. 2

I.       Transfer Under 28 U.S.C. § 1404(a) Is Improper ............................................ 2

         A.       Transfer is Improper Under the First-to-File Rule.................................3

         B.       The Section 1404(a) Factors Support Denying the Transfer
                  Motion. .................................................................................................. 4

CONCLUSION .......................................................................................................... 7




                                                             i
Case 2:21-cv-02516-CCC-MF Document 29 Filed 05/10/21 Page 5 of 13 PageID: 251




                                     TABLE OF AUTHORITIES

                                                                                                           Page(s)

Cases

Ponzio v. Mercedez-Benz USA, LLC,
  447 F. Supp. 3d 194 (D.N.J. 2020) ........................................................... 3, 4, 5, 6

In re: Processed Egg Prods. Antitrust Litig.,
    MDL No. 08-md-2002, 2019 WL 5394109 (E.D. Pa. Oct. 22, 2019) .................. 3

Statutes

28 U.S.C. §1404(a)......................................................................................... 1, 2, 3, 4




                                                          ii
Case 2:21-cv-02516-CCC-MF Document 29 Filed 05/10/21 Page 6 of 13 PageID: 252




      Defendant Gerber Products Company (“Gerber”) respectfully submits this

further response in opposition to Plaintiff Jessica Moore’s (“Plaintiff Moore”) Cross-

Motion to Transfer All Gerber Claims to the Eastern District of Virginia, filed in

Moore v. Gerber Products Company, No. 2:21-cv-02516-CCC-MF (D.N.J.) (See

Moore Action Dkt. No. 8) (the “Transfer Motion”).

                          PRELIMINARY STATEMENT

      Gerber’s Opposition (Moore Action Dkt. No. 18) to the procedurally improper

Transfer Motion established that Plaintiff Moore’s request for transfer of the NJ

Actions1 to the Eastern District of Virginia should be denied because venue is

appropriate in New Jersey and because Plaintiff Moore failed to satisfy her burden to

show that transfer is warranted under 28 U.S.C. §1404(a). Gerber’s Opposition further

established that the 1404(a) factors favor litigating in New Jersey and the first-to-file

rule separately requires the NJ Actions to proceed in New Jersey.

      Plaintiffs in the Martin Action (“Martin Plaintiffs”) submitted a brief response

supporting Plaintiff Moore’s Transfer Motion. (See Moore Action Dkt. No. 27.) Like

Plaintiff Moore, the Martin Plaintiffs completely fail to provide any factual basis that



1
 Since Gerber filed its Opposition, the Cantor Action was voluntarily dismissed;
Wallace v. Gerber Products Company, No. 2:21-cv-09980-CCC-MF (D.N.J) (the
“Wallace Action”) was filed; and McNealy v. Gerber Products Company, No. 2:21-cv-
09064-CCC-MF (D.N.J.) (the “McNealy Action”) was voluntarily transferred to this
District from the District of Minnesota. There are thus currently eight NJ Actions:
Shepard, Moore, Pierre-Louis, Fondacaro, Martin, Henry, McNealy, and Wallace.
Case 2:21-cv-02516-CCC-MF Document 29 Filed 05/10/21 Page 7 of 13 PageID: 253




would support transferring the NJ Actions out of this District. First, the Martin

Plaintiffs do not address—because they cannot—the fact that the first-to-file rule alone

warrants denying the Transfer Motion because the first-filed case was filed in this

District. In any event, the Martin Plaintiffs’ conclusory arguments are easily rebutted,

beginning with their argument that the Court should transfer the NJ Actions because

the Eastern District of Virginia has personal jurisdiction over Gerber. That is true but

irrelevant to this motion, as the District of New Jersey also has personal jurisdiction

over Gerber with respect to these and similar disputes. Second, the Martin Plaintiffs

conduct no analysis to support their argument that the 28 U.S.C. § 1404(a) factors

mandate transfer. The relevant and likely key witnesses reside and are still located in

New Jersey and the bulk of the alleged activity occurred in New Jersey. Moreover, the

Martin Plaintiffs’ argument that the cases pending against Gerber should be litigated in

one forum supports denying the Transfer Motion, because (i) the majority of such

actions are pending in this District, (ii) Gerber is working to transfer other similar

actions to this District and (iii) other Plaintiffs are similarly seeking to transfer such

actions to the District of New Jersey. For these reasons and as set forth in Gerber’s

Opposition, the Transfer Motion should be denied.

                                     ARGUMENT

I.    Transfer Under 28 U.S.C. § 1404(a) Is Improper

      Gerber’s Opposition established that Plaintiff Moore failed to meet her burden


                                            2
Case 2:21-cv-02516-CCC-MF Document 29 Filed 05/10/21 Page 8 of 13 PageID: 254




for transfer under 28 U.S.C. § 1404(a) because she merely requested transfer of the NJ

Actions based on nothing more than her inaccurate and unsupported speculation. (See

Moore Action Dkt. No. 18 at 13-14); In re: Processed Egg Prods. Antitrust Litig.,

MDL No. 08-md-2002, 2019 WL 5394109, at *3 (E.D. Pa. Oct. 22, 2019) (quoting

One World Botanicals Ltd. v. Gulf Coast Nutritionals, Inc., 987 F. Supp. 317, 326

(D.N.J. 1997) (“[t]he party seeking a transfer should support its motions with affidavits

and other documentation that establishes that the interests of justice and convenience of

the parties would be best served by a transfer.”)). Like Plaintiff Moore, Plaintiff

Martin failed to submit an affidavit or other evidence supporting her request for

transfer. Thus, like Plaintiff Moore, Plaintiff Martin has not carried her burden of

establishing the need for transfer and the Court should deny the Transfer Motion on

this basis alone.

      A.     Transfer is Improper Under the First-to-File Rule.

      Moreover, as a preliminary matter, Ponzio v. Mercedez-Benz USA, LLC, 447 F.

Supp. 3d 194 (D.N.J. 2020)—a case cited by the Martin Plaintiffs—also supports

denying the Transfer Motion under the first-to-file rule—an argument Gerber set forth

in its Opposition, but which the Martin Plaintiffs ignore. (See Moore Action Dkt. No.

17-19.) In Ponzio, the court acknowledged that “the first-filed suit should have

priority absent a showing that the balance of inconvenience favors transfer or unless

there are special circumstances which justify giving priority to the second suit.” Id.


                                           3
Case 2:21-cv-02516-CCC-MF Document 29 Filed 05/10/21 Page 9 of 13 PageID: 255




(citations omitted). The Ponzio court denied transfer because the action the defendant

sought to transfer was the first-filed action. Id. Here, the Shepard Action was the

first-filed action and neither the Moore nor Martin Plaintiffs have set forth any

“inconvenience” or “special circumstances” that warrant transfer. Accordingly, the

Transfer Motion can and should be denied based on the first-to-file rule alone.

      B.     The Section 1404(a) Factors Support Denying the Transfer
             Motion.

      Gerber’s Opposition further established that the 28 U.S.C. § 1404(a) factors

favor litigating these matters in New Jersey. (See Moore Action Dkt. No. 18 at 14-19.)

 Indeed, Gerber submitted the Declaration of Georgina M. de la Peña (“de la Peña

Decl.”) (Moore Action Dkt. No. 18-1), which provided the factual basis establishing

that each of the § 1404(a) factors favors New Jersey. In response, the Martin Plaintiffs

make passing reference to four arguments they contend support the Transfer Motion,

each of which is unsupported by any factual evidence and easily refuted.

      First, the Martin Plaintiffs state that there is general jurisdiction over Gerber in

the Eastern District of Virginia. (Moore Action Dkt. No. 27 at 3.) Gerber does not

dispute that there is general jurisdiction over it in Virginia, but whether an entity is

subject to general jurisdiction in the requested transferee venue is not a factor under 28

U.S.C. § 1404(a). Moreover, the Martin Plaintiffs fail to acknowledge that this Court

has jurisdiction over Gerber with respect to the actions stemming from the Report.



                                            4
Case 2:21-cv-02516-CCC-MF Document 29 Filed 05/10/21 Page 10 of 13 PageID: 256




 Gerber does not and will not contest jurisdiction over it in the District of New Jersey,

 which is its preferred forum. (de la Peña Decl. ¶ 18.)

       Second, the Martin Plaintiffs claim, again without any factual support, that

 “Gerber’s senior executives, including its in-house legal department, have relocated to

 Arlington, Virginia.” (Moore Action Dkt. 27 at 4.) But the location of a company’s

 “senior executives” has little to no relevance to the § 1404(a) analysis here, where the

 bulk of the relevant marketing and regulatory decisions occurred in New Jersey during

 the relevant timeframe and key current and former Gerber employees who are likely to

 be witnesses are still located in New Jersey. (de la Peña Decl. ¶¶ 10, 16.) The Martin

 Plaintiffs themselves are residents of Florida and New York—not Virginia—so New

 Jersey is just as convenient (if not more given its easy access) for them. (See Martin

 Action Dkt. No. 1 ¶¶ 7, 8.)

       Third, the Martin Plaintiffs’ conclusory statement that the location of key

 witnesses “should not have any bearing on this Court’s decision” on the Transfer

 Motion (Moore Action Dkt. No. 27 at 6) is plainly wrong and finds no support in

 Ponzio v. Mercedez-Benz USA, LLC, the only case cited by the Martin Plaintiffs on

 this point. There, the court denied the defendant’s transfer request. In Ponzio,

 “[n]either [p]laintiffs nor [d]efendants submit[ted] that the ease of access to sources of

 proof or the convenience of the witnesses—to the extent that a witness may actually be

 unavailable for trial—favor or disfavor transfer.” 447 F. Supp. 3d at 220. The court,


                                             5
Case 2:21-cv-02516-CCC-MF Document 29 Filed 05/10/21 Page 11 of 13 PageID: 257




 therefore, found those two factors to be “neutral.” Id. Here, Gerber’s Opposition

 established that both access to sources of proof and convenience of witnesses—most of

 whom are located in New Jersey—favors denying the Transfer Motion. (Moore

 Action Dkt. No. 18 at 15-17.)

       Finally, the Martin Plaintiffs assert that transfer would “allow for uniformity in

 the conduct of the litigation” and “adjudication of the claims against Gerber in a single

 forum will be more efficient than forcing multiple courts to adjudicate related claims.”

 (Moore Action Dkt. No. 27 at 4.) This argument ignores that Gerber is working

 towards consolidating the other related actions filed outside of New Jersey within the

 District of New Jersey, as it did with the McNealy Action. (See McNealy Action Dkt.

 No. 16 (transferring action from District of Minnesota to District of New Jersey).)

 Denial of the Transfer Motion will facilitate that in-progress consolidation in a single

 forum—the District of New Jersey.




                                            6
Case 2:21-cv-02516-CCC-MF Document 29 Filed 05/10/21 Page 12 of 13 PageID: 258




                                  CONCLUSION

       For the foregoing reasons and for the reasons set forth in Gerber’s Opposition,

 the Transfer Motion should be denied.




                                              Respectfully submitted,

 Dated May 10, 2021                           KELLEY DRYE & WARREN LLP

                                              By: /s/ Geoffrey W. Castello
                                                  Geoffrey W. Castello
                                                  Glenn T. Graham
                                                  One Jefferson Road, 2nd Floor
                                                  Parsippany, NJ 07054
                                                  T: (973) 503-5900
                                                  F: (973) 503-5950
                                                  gcastello@kelleydrye.com
                                                  ggraham@kelleydrye.com


                                                 Bryan A. Merryman
                                                 (admitted pro hac vice)
                                                 Catherine S. Simonsen
                                                 (admitted pro hac vice)
                                                 WHITE & CASE LLP
                                                 555 Flower Street, Suite 2700
                                                 Los Angeles, CA 90071-2433
                                                 T: (213) 620-7700
                                                 F: (213) 452-2329
                                                 bmerryman@whitecase.com
                                                 catherine.simonsen@whitecase.com

                                              Attorneys for Defendant
                                              Gerber Products Company


                                          7
Case 2:21-cv-02516-CCC-MF Document 29 Filed 05/10/21 Page 13 of 13 PageID: 259




                            CERTIFICATE OF SERVICE

       I hereby certify that on May 10, 2021, I caused a copy of the foregoing Further

 Response in Opposition to Plaintiff Jessica Moore’s Cross-Motion to Transfer All

 Gerber Claims to the Eastern District of Virginia to be filed electronically with the

 Clerk of the Court via the Court’s ECF system which will send notification of such

 filing to all counsel of record.



                                        By:   /s/ Geoffrey W. Castello
                                              Geoffrey W. Castello
